Citation Nr: 0122434	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a cerebrovascular accident 
as the result of Department of Veterans Affairs (VA) medical 
treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  

This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a cerebrovascular 
accident.  


REMAND

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for residuals of a 
cerebrovascular accident as the result of VA medical 
treatment. 

The Board notes that the provisions of 38 U.S.C.A. § 1151 
were revised effective October 1, 1997.  Since the veteran's 
claim was filed in August 1999, after the change in law, the 
new version of the law applies to his case.  VAOPGCPREC 40-
97. 

38 U.S.C.A. § 1151 provides that benefits may be paid for 
disability or death caused by hospital care, medical, or 
surgical treatment, or examination furnished the veteran 
under any law administered by the VA, when the proximate 
cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or the disability was due to an event not 
reasonably foreseeable. Where a veteran suffers an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospital, medical or surgical 
treatment, which is deficient to standards set out by law, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A. § 1151 
requires a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable. 

The veteran was admitted to a VA medical center in January 
1998 for evaluation and treatment of severe right carotid 
artery stenosis.  It was noted that he had a history of 
peripheral vascular disease and angina at that time.  A 
cerebral arteriogram revealed confirmed severe stenosis in 
the right common carotid artery.  An endarectomy was 
attempted but was precluded by extensive disease.  
Accordingly, a right common artery to internal carotid artery 
bypass was performed.  It was reported that the veteran awoke 
after the procedure and was able to move his left side 
without difficulty.  However, he suffered a right brain 
stroke on the first postoperative day.  The vein graft was 
noted to be occluded and the residuals of the stroke included 
slurred speech and left sided hemiparesis.  A right 
subclavian to right internal carotid artery bypass was 
performed to re-establish flow to the vein.  Postoperatively, 
the veteran regained function in his left leg with 3 plus to 
4-/5 strength but had no function in the left upper 
extremity.  There was also evidence of injuries to the 
seventh, ninth and twelfth cranial nerves.  A CT scan showed 
a right frontoparietal infarct, with evidence of cerebral 
edema in the right hemisphere.  The veteran received physical 
and occupational therapy which continued after his discharge.  

In support of his claim, the veteran's contends, in essence, 
that the blockage in his right carotid artery was only 
partially removed while hospitalized at a VA medical center 
and, as a result of this negligent treatment, he had a right 
brain stroke, which caused additional disability, to include 
paralysis of his left arm and leg.  He further asserts that a 
carotid artery bypass was not performed as claimed since he 
does not have a scar on his leg and that his carotid artery 
was stripped out and replaced, which also was a cause of his 
stroke.  (See transcript of May 2001 RO hearing, Pages 3, 4.)  
In reviewing the record, the Board finds that there is no 
competent medical evidence in the claims folder which 
specifically addresses the veteran's contentions.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The Board finds that a medical opinion must be 
obtained from an appropriate specialist to address the issue 
of whether it is at least as likely as not that the veteran 
developed additional disability or disabilities due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing hospital care following a hospital admission in 
January 1998, and whether or not such additional disability 
was due to an event not reasonably foreseeable.

As an additional matter, the Board notes that on November 9, 
2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

It is the Board's judgment that the RO must review the claims 
file and ensure that all notification and development action 
required by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 is completed.  In particular, the RO should 
ensure that the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act, codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, are 
fully complied with and satisfied.    


Accordingly, this case is REMANDED for the following action:  

1.  The RO should request that the 
veteran identify the name and address of 
any health care provider who has treated 
him for residuals of a cerebrovascular 
accident.  After obtaining the necessary 
releases the RO should obtain any records 
that are not already in the claims 
folder, including any additional records 
relating to the veteran's hospitalization 
at the Dallas VA Medical Center from 
January to March 1998 that may be 
available.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159), are fully complied 
with and satisfied.  

3.  The RO should then arrange for an 
examination by an appropriate specialist 
to determine the etiology of the 
veteran's right cerebrovascular accident 
in January 1998.  All indicated studies 
must be conducted.  The claims file, or 
copies of pertinent documents located 
therein, including all preoperative and 
operative reports and records, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  In addition, it is 
requested that the examiner address the 
following:

(a) Identify any current residuals of the 
right brain stroke sustained in January 
1998.  

(b) Whether it is at least as likely as 
not that there was any increased or 
additional disability as a result of VA 
treatment following a hospital admission 
in January 1998, to include the surgery 
in question or any failure to treat.

(c) Whether it is at least as likely as 
not that any increased or additional 
disability that is present was 
proximately caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing the 
surgery. 

(d) Whether it is at least as likely as 
not that any increased or additional  
disability that may be present  was 
reasonably foreseeable.  

(e) Whether it is at least as likely as 
not that any increased or additional 
disability is the result of the 
continuance or natural progress of the 
disease for which the veteran was 
hospitalized.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate. 

Thereafter, the RO should readjudicate the claim for 
entitlement to compensation for residuals of a 
cerebrovascular accident, under 38 U.S.C.A. § 1151, as a 
result of VA treatment.  If the benefit sought on appeal 
remains denied, the appellant and his representative should 
be provided a supplemental statement of the case and an 
appropriate period of time for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. Williams
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




